Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                February 11, 2016

The Court of Appeals hereby passes the following order:

A16A0842. IN RE: BRIAN GAMBLE.

      In this direct appeal, Brian Gamble seeks review of the superior court’s order
denying his petition for release from the State Sexual Offender Registry under OCGA
§ 42-1-19. We lack jurisdiction.
      Appeals from orders of superior courts denying petitions for release under
§ 42-1-19 must be initiated by filing an application for discretionary review. OCGA
§ 5-6-35 (a) (5.2). Gamble’s failure to follow the discretionary appeal procedure
deprives us of jurisdiction over this appeal. See Fabe v. Floyd, 199 Ga. App. 322,
332 (1) (405 SE2d 265) (1991) (“[C]ompliance with the discretionary appeals
procedure is jurisdictional.”). Consequently, this appeal is hereby DISMISSED for
lack of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                                                           02/11/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.